DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application 16/661,511 in response to applicant’s filing of a (R)equest for (C)ontinued (E)xamination on 07/25/22.  This applicayion was originally filed on 10/23/2019 and claims priority to Foreign Application FR 1860077, filed on 10/31/2018.      
Claims 1, 3-11, and 16-17 are now pending and have been examined.
Claims 2 and 12-15 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 3-11 and 16-17 have been cancelled by the applicant.

The following is an examiner’s statement of reasons for allowance:  The independent claims of the Applicant’s invention recite a method, system, and medium for  providing, via a communications channel, a personalized list of item recommendations using a cascaded set of machine learning models.  A first-level machine learning mode  is trained by obtaining feature information from past recommendations for a plurality of users, obtaining historical data comprising logs of past recommendations and user actions, evaluating the data, counting a number of times a feature of a traveler is associated with a recommendation, selecting one or more recommendation relationship features for inclusion in a recommendation list using a pre-defined threshold, training a second-level machine learning model based on a first recommendation process for each iteration of a plurality of users by obtaining the feature information and historical data, obtaining the first machine learning model output, evaluating the recommendations for the at least one traveler, counting the number of times the feature is associated with the traveler, selecting at least one feature and updating the list, receiving user information, computing context features, predict conversion rates for a plurality of items, construct a list of proposed recommendation items based on the first machine-learning model, determining a personalized list of item recommendations iteratively evaluating the third plurality of iterations with the second machine-learning model, generating a second list of proposed item recommendations by swapping a proposed item recommendation, computing a plurality of second-level features based on the context data and list features, generating by the second machine-learning model a prediction of conversion rates in relation to the second list, compare conversion rates,, and replacing the first list with the second list based on the comparison.     
The closest prior art, Burke, “Hybrid Recommender Systems: Survey and Experiments.” User Modeling and User-Adapted Interaction, 12, pages 331-370, 2002, teaches computing first-level features and context features from user information, using a first machine learning model to construct a first item recommendation list, and using a second level model to evaluate second-level features and predict user behavior in relation to the item recommendation list.  Burke does not use the two models in conjunction with each other both in training and in re-evaluating the list and swapping proposed items or proposed entire lists based on the two-step evaluation.  Pilaszy, et al., WIPO Publication WO/2012013996 A1 teaches a personalized recommendation list based on a second-level machine learning model as well as swapping of individual items in a list based on the evaluation.  Pilaszy does not teach a second iteration in which an entire list is swapped from among multiple lists based on the second-level analysis or the use of cascaded training of the two models or the use of feature information as well as content and context user features to train the models and evaluate the recommendations.  Li, “Machine Learning Model for Predicting Click-Through in Hotel Online Ranking” towardsdatascience.com, September 29th, 2018 teaches the use of machine learning models to predict user click behavior on a link that is an item of an item recommendation list in the context of an online travel system based on stored user behavior information.  Ng, et al., Pre-Grant Publication No. 2018/0285957 A1, Akkiraju, et al., Pre-Grant Publication No. 2018/0121986 A1, and Goulart, Pre-Grant Publication No. 2016/0063597 A1 all teach recommended lists of items online to users based on predicted response likelihood of user attributes and behavior using trained machine learning models.  However, each are missing multiple limitations of the claimed invention.  In addition, the extensive amendments brought in after the filing of the RCE were in addition to claims that had already been indicated as overcoming the prior art, and the examiner determined that even if all the elements of the claims were found in prior art references, the number of references and motivation to combine would be well beyond what could be considered a reasonable rejection.    
Per Step 1 of the analysis, Independent claim 1 complies with 35 U.S.C. 101.  The claims are directed to a method, or process, which is a statutory category for patentability.  Claim 16 is directed to a system comprising a processor, memory, and interface.  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  Claim 17 is directed to a computer-readable medium.  Therefore, the medium is interpreted as an article of manufacture, which is a statutory category for patentability.  Further, the claims is in conformity with the Kappos Memorandum of 2010, as the applicant’s filed specification at paragraph [0034] specifically states that the medium “may not comprise transitory signals per se.”  Further, in Step 2A, Prong 1 of the analysis the examiner could  identify an abstract idea in the claims.  The claims include multiple steps to perform a cascaded training of the two models and then a cascaded iterative evaluation of the items in the item list and then the list as compared to other lists in order to arrive at a final list of recommendation that is sent to a user.  The cascaded training and use in iterative evaluation would seem to go well beyond what could be considered automation of a mental process.  Therefore, the examiner considers the claims to be eligible Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682